Citation Nr: 1142253	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-06 653	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for the residuals of a right ankle fracture.

2.  Entitlement to service connection for residuals of a head injury, including headaches and dementia.

3.   Entitlement to a total disability evaluation based on individual unemployability (TDIU), prior to June 3, 2008.   




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from March 1969 to March 1971.  A review of his service personnel records shows a tour of duty in the Republic of Vietnam during the Vietnam War from August 1969 to August 1970, where he received a Combat Infantryman Badge and the Purple Heart award.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  During the pendency of the appeal, jurisdiction over the claim was subsequently transferred to the RO in Atlanta, Georgia, and that office forwarded the appeal to the Board.



The Appellant and the Veteran wife testified at a formal Decision Review Officer hearing at the RO in June 2008; a transcript is of record.  At the hearing, they withdraw the claim for entitlement to a 10 percent rating based on multiple noncompensable evaluations under 38 C.F.R. § 3.324 from May 2004 to May 2005.

In a decision dated in July 2008 the Veteran was determined to be incompetent to handle disbursement of VA funds.  His wife, the Appellant, was appointed as his VA fiduciary.  The Veteran did not appeal this determination.

By way of a June 2009 rating decision, the Veteran's service-connected posttraumatic stress disorder (PTSD) was increased to 100 percent, effective from June 3, 2008.  The Board notes that because a 100 percent rating has been granted, the matter of entitlement to a TDIU is moot during this latter period (since June 3, 2008).  38 C.F.R. § 4.16(a).  Therefore, the period on appeal for the TDIU claim is from May 24, 2005 (date of receipt of the TDIU claim) to June 2, 2008.  

The issues of entitlement to service connection for residuals of a head injury, including headaches and dementia and a TDIU, prior to June 3, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through the authorized representative, requested a withdrawal of the appeal on the issue of entitlement to a compensable disability rating for the residuals of a right ankle fracture.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal in the claim for a compensable disability rating for the residuals of a right ankle fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case, a substantive appeal was filed in February 2008 appealing the issue of entitlement to a compensable disability rating for the residuals of a right ankle fracture.  The matter was subsequently certified for appeal and forwarded to the Board in February 2011.  In a statement submitted in October 2011, the Veteran's authorized representative of record indicated that he had spoken with the Appellant and that she had requested a withdrawal of the appeal in the claim for a compensable disability rating for the residuals of a right ankle fracture.  Accordingly, as there remain no allegations  of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal in the claim for a compensable disability rating for the residuals of a right ankle fracture is dismissed.

REMAND

Social Security Administration Records

A remand is necessary to obtain any outstanding Social Security Administration (SSA) disability records.  Indeed, the record includes a copy of a June 2006 letter and decision indicating that the Veteran had been awarded disability benefits, commencing from November 2004, based partially on severe impairments from his service-connected PTSD.  This raises the possibility of outstanding SSA disability records that could affect his claim for a TDIU prior to June 2008.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A , are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

Examination and Medical Opinion for Residuals of a Head Injury, Including Headaches and Dementia

The Board finds it necessary to remand this claim for the RO/AMC to arrange another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current headaches and dementia.  He contends he currently suffers headaches and memory loss due to a shrapnel wound to his head while in combat during the Vietnam War.  


The Veteran currently has clinical diagnoses for chronic daily headaches and dementia, which accounts for his complaints of memory loss.  A review of his service treatment records is silent for indications of headaches, memory loss, dementia or any shrapnel wound.  

A VA compensation and pension (C&P) general medical examination was provided in April 2006, providing a medical opinion "it is less likely [than not] his dementia and headaches are due to previous shrapnel wounds."  However, this opinion was inadequate because it provided no rationale for this negative opinion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Subsequently, an August 2007 C&P neurological examiner was ultimately unable to provide an opinion on the etiology of either the Veteran's dementia or headaches.  The examiner cited insufficient documentation of a claimed mortar explosion and shrapnel wound to the head as a primary reason for failing to provide an opinion.  

With respect to there being no evidence of a shrapnel wound injury to the head, the Board observes that the Veteran claims he injured his head in a combat situation, and that he is a recipient of the Combat Infantryman Badge and Purple Heart medal.  A buddy statement from J.A., dated in March 1996, clarifies that this alleged incident occurred on March 5, 1970.  A May 1998 letter from the Department of the Army confirmed he is entitled to the award of Purple Heart, for fragment wounds sustained on March 5, 1970 as a result of hostile actions while in Vietnam.  Indeed, solely on the basis of these awards, the RO's May 2007 decision accepted the Veteran's assertion of in-service shrapnel wounds to his head, face, and neck, in granting service connection for a scar of the facial area.  The Board therefore finds his statements in regard to injuring his head from an in-service shrapnel wound to be credible and consistent with his active military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The Board highlights that a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection for a combat Veteran, but ease or lessen the combat Veteran's burden of proof for demonstrating the occurrence of some in-service incident to which the current disability may relate.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

In other words, while his history of in-service injury is deemed credible, there remains the question as to whether the Veteran's current disability is related to that injury.  The April 2006 opinion on this question was inadequate.  The April 2007 examiner was unable to render an opinion on etiology based on the lack of objective evidence of an injury in service; nonetheless, this must be presumed as per the provisions for combat Veterans.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record and supporting rationale, including consideration of the presumptive provisions for combat Veterans under § 1154(b).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Service Personnel Records

The RO/AMC should confirm that there are no outstanding service personnel records (SPRs).  It is not altogether clear whether all of his SPRs are of record.  In particular, further records detailing the circumstances of the Combat Infantryman Badge and Purple Heart award could help in resolving his claim for headaches and dementia, as due to a claimed shrapnel wound.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service personnel records for this Veteran, especially any detailing the circumstances of the Combat Infantryman Badge and Purple Heart award.

2.  Obtain any outstanding SSA records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed residuals of a head injury, including headaches and dementia.

It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the claimed headaches and dementia.

b.)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is it otherwise related to service, including to a shrapnel injury to the head?

The designated VA compensation examiner must consider the combat presumption under § 1154(b) in offering the requested opinion.  The incurrence of the Veteran's alleged head wound from an in-service shrapnel injury must be presumed due to his combat status.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

4.  Then readjudicate the claims, in light of any additional evidence, including consideration of the applicability of 38 U.S.C.A. § 1154(b).  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


